Motion for reargument denied. Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States: Whether the failure of the zoning board of appeals of the town of Brook-haven, Suffolk County, New York, to give petitioner notice by mail, as distinguished from notice by publication, of the hearing on the application by Ocean Shore Realty Company for a special exception to the zoning ordinance of the town of Brookhaven, deprived petitioner of his rights under the Fourteenth Amendment of the Constitution of the United States. The Court of Appeals held that the rights of the petitioner under the Fourteenth Amendment of the Constitution of the United States had not been violated or denied. [See 304 N. Y. 920.]